DETAILED ACTION
	This Office Action is in response to an amendment filed 09/28/2020.
	Claims 21-40 are pending.
	Claims 21, 26, and 33 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa et al. (hereinafter Antipa, U.S. Patent Application Publication No. 2015/0169518 A1, filed 12/16/2013, published 06/18/2015) in view of Perantatos et al (hereinafter Perantatos U.S. Patent Application Publication No. 2006/0212790 A1, filed 03/18/2005, .
In regard to independent claim 21, Antipa teaches:
A device comprising:
one or more processors (see Antipa at least Fig. 8, 802);
one or more computer-readable media that (see Antipa at least Fig. 8, 804, 806, 816), when executed by the one or more processors, cause the one or more processors to perform operations comprising:
rendering a web page comprising visual elements, the web page, when rendered, comprising a rendered web page; generating cells that are interactable, wherein an individual cell of the cells corresponds to an individual visual element of the visual elements (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302 and allows the user to edit the first web page 302).
receiving an indication of a user gesture indicating movement of a visual element of the visual elements to a new location with respect to the cells (at least p. 3, [0031]; Figure 4 [Wingdings font/0xE0] Antipa teaches an editable web page 400 where the user has chosen to be in editing mode. The web page 400 includes one or more components 402A-402F, with each component 402A-402F having an invisible overlay in an outer frame so that when a user interacts with what he thinks are the components 402A-402F, he is actually interacting with configuration editing functions 404 are also displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing functions 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted here as areas where additional components could be added via dragging. The dragging function allows the user to at least add components to an existing layout of components (see p. 3, [0031]; Fig. 4));
Antipa fails to explicitly teach:
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration… 
However, Perantatos teaches:
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration (at least p. 1, [0005]; pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the proximate to other hyperlinks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.
Antipa and Perantatos fails to explicitly teach:
… wherein (i) when the device is associated with a first characteristic when the web page is presented, the subset of the visual elements is presented in a first configuration and (ii) when the device is associated with a second characteristic when the web page is presented, the subset of the visual elements is presented in a second configuration that is different than the first configuration.
However, Gouesbet teaches:
… wherein (i) when the device is associated with a first characteristic when the web page is presented, the subset of the visual elements is presented in a first configuration and (ii) when the device is associated with a second characteristic when the web page is presented, the subset of the visual elements is presented in a second configuration that is different than the first configuration (at least Abstract; pp. 3-4, Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.
Antipa
presenting an indicator to indicate that, if at least one of (a) a current location of the visual element or (b) the new location of the visual element is proximate to the subset of the visual elements, the visual element will be presented …
However, Perantatos teaches:
presenting an indicator to indicate that, if at least one of (a) a current location of the visual element or (b) the new location of the visual element is proximate to the subset of the visual elements, the visual element will be presented … (at least p. 1, [0005]; pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the selected web page element (e.g. hyperlink) will be moved to a different location (e.g. proximate to other hyperlinks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that indicates movement 
Antipa and Perantatos fail to explicitly teach:
… based at least in part on the first configuration or the second configuration, depending on whether the device is associated with the first characteristic or the second characteristic when the web page is presented.
However, Gouesbet teaches:
… based at least in part on the first configuration or the second configuration, depending on whether the device is associated with the first characteristic or the second characteristic when the web page is presented (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

In regard to dependent claim 22, Antipa teaches:
generating the cells comprises receiving layout data describing locations and sizes for individual visual elements of the visual elements; and generating the cells based at least in part on the layout data, wherein each of the cells has at least one of a location or a size corresponding to a respective visual element of the visual elements (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

In regard to dependent claim 23, Antipa and Perantatos fail to explicitly teach:
generating the cells based at least in part on at least one of the first characteristic or the second characteristic.
However, Gouesbet teaches:
generating the cells based at least in part on at least one of the first characteristic or the second characteristic (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

In regard to dependent claim 24, Antipa and Perantatos fail to explicitly teach:
the characteristic is a first an orientation of the display and the second characteristic is a second orientation of the display.
However, Gouesbet teaches:
the characteristic is a first an orientation of the display and the second characteristic is a second orientation of the display (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

In regard to dependent claim 25, Antipa and Perantatos fail to explicitly teach:
detecting a change to an orientation of the display;
rendering, based at least in part on detecting the change, a new web page comprising the visual elements that are at least one of (i) in a different location or (ii) of a different size; and
generating new cells based on the new web page.
However Gouesbet teaches:
detecting a change to an orientation of the display; rendering, based at least in part on detecting the change to characteristic of the display, a new web page comprising the visual elements that are at least one of (i) in a different location or (ii) of a different size; and generating new cells based on the new web page (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

In regard to independent claim 26, Antipa teaches:
A device comprising:
one or more processors (see Antipa at Fig. 8, item 802
one or more computer-readable media that (see Antipa at Fig. 8, items 804, 806, 816), when executed by the one or more processors, cause the one or more processors to perform operations comprising:
presenting a user interface for editing a web page (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, a first web page is rendered that is un-editable. A second web page is then created as an editable overlay to the first web page)
receiving, via the user interface, an indication of a user gesture indicating movement of a visual element to a location with respect to the web page (at least p. 3, [0031]-[0033]; Figure 4 [Wingdings font/0xE0] Antipa teaches an editable web page 400 where the user has chosen to be in editing mode. The web page 400 includes one or more components 402A-402F, with each component 402A-402F having an invisible overlay in an outer frame so that when a user interacts with what he thinks are the components 402A-402F, he is actually interacting with configuration objects in the outer frame. One or more editing functions 404 are also displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing functions 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted here as areas where additional components could be added via dragging. The dragging function allows the user to at least add components to an existing layout of components (see [0031]))
Antipa
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements…
However, Perantatos teaches:
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements… (at least p. 1, [0005]; pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the selected web page element (e.g. hyperlink) will be moved to a different location (e.g. proximate to other hyperlinks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.
Antipa and Perantatos fail to explicitly teach:
… having a dynamic configuration, wherein, (i) when the device is associated with a first characteristic when the web page is presented, the subset of the visual elements is presented in a first configuration and (ii) when the device is associated with a second characteristic when the web page is presented, the subset of the visual elements is presented in a second configuration that is different that the first configuration;
However, Gouesbet teaches:
… having a dynamic configuration, wherein, (i) when the device is associated with a first characteristic when the web page is presented, the subset of the visual elements is presented in a first configuration and (ii) when the device is associated with a second characteristic when the web page is presented, the subset of the visual elements is presented in a second configuration that is different that the first configuration (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.
Antipa fails to explicitly teach:
presenting, via the user interface, an indicator to alert the user that, if the location is proximate to the subset of the visual elements, … 
However, Perantatos teaches:
presenting, via the user interface, an indicator to alert the user that, if the location is proximate to the subset of the visual elements, … (at least p. 1, [0005]; pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual proximate to other hyperlinks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.
Antipa and Perantatos fail to explicitly teach:
…the visual element will be presented based at least in part on the first configuration or the second configuration, depending on whether the device is associated with the first characteristic or the second characteristic when the web page is presented.
However, Gouesbet teaches:
…the visual element will be presented based at least in part on the first configuration or the second configuration, depending on whether the device is associated with the first characteristic or the second characteristic when the web page is presented (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

In regard to dependent claim 27, Antipa teaches:
prior to presenting the user interface for editing the web page: receiving layout data describing locations and sizes for individual visual elements of one or more visual elements associated with the web page; and
generating, based at least in part on at least one of the layout data, an overlay comprising one or more cells, each of the cells having a location and a size matching a location and a size of a respective visual element of the one or more visual elements (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

In regard to dependent claim 28, Antipa teaches:
determining a cell to which the visual element corresponds; generating, based at least in part on a portion of the layout data associated with the cell, an image of the visual element; responsive to receiving the indication of the user gesture, sending instructions to present the image of the visual element in the location; and updating the web page based at least in part on the location of the visual element (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

In regard to dependent claim 29, Antipa teaches:
presenting an insertion point representing a placement of the visual element on the web page if the user gesture is terminated, wherein the insertion point comprises a visual marking corresponding to an edge of a proximate cell of the one or more of cells (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging. These additional editing functions 406 act as insertion points created in response to the dragging operation).

In regard to dependent claim 30, Antipa fails to explicitly teach:
the first characteristic comprises a first orientation of the display or a first device type of the device with which the display is associated and the second characteristic comprises a second orientation of the display or a second device type of the device with which the display is associated.
However, Perantatos teaches:
the first characteristic comprises a first orientation of the display or a first device type of the device with which the display is associated and the second characteristic comprises a second orientation of the display or a second device type of the device with which the display is associated (at least p. 1, [0005]; pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the selected web page element (e.g. hyperlink) will be moved to a different location (e.g. proximate to other hyperlinks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.

In regard to dependent claim 31, Antipa teaches:
displaying, prior to receiving the indication of the user gesture and responsive to receiving an indication of a different user gesture, a tooltip associated with one or more options for enabling at least movement of the visual element, wherein the one or more options are determined based at least in part on a type of the visual element (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging).

In regard to dependent claim 32, Antipa teaches:
displaying a tooltip comprising one or more options, each option corresponding to a predetermined type of visual element; determining a selection of an option of the one or more options of the tooltip; displaying a visual representation of an element type corresponding to the option selected, wherein the visual element corresponds to the visual representation and wherein the user gesture indicates movement of the visual element from a location proximate the tooltip to a location proximate a cell of one or more cells associated with an overlay positioned above a rendered web page via the user interface; and responsive to receiving the indication of the user gesture, sending instructions to display the visual element in the location associated with the overlay (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, 

In regard to claims 33-39, claims 33-39 merely recite a method for execution on the device of claims 26-32, respectively. Thus, Antipa in view of Perantatos and Gouesbet teaches every limitation of claims 33-39, and provides proper motivation, as indicated in the rejections of claims 26-32.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Antipa, in view of Perantatos, and in further view of Gouesbet, and in further view of Kelly (U.S. Patent Application Publication No. 2006/0136822 A1, filed 12/22/2004, published 06/22/2006).
In regard to dependent claim 40, Antipa, Perantatos and Gouesbet fail to explicitly teach:
displaying via the user interface, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and presenting the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template.
However, Kelly teaches:
displaying via the user interface, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and presenting the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template (at least pp. 3-4, [0022]-[0031]; Figures 2-3 [Wingdings font/0xE0] Kelly teaches a method for creating/editing a web page that includes initial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kelly with that of Antipa, Perantatos and Gouesbet as all of these inventions are related to the arrangement of content on a display screen and/or editing thereof. Adding the teaching a Kelly provides Antipa, Perantatos and Gouesbet with an easy to use design wizard for creating/editing a web page that includes the ability of selecting from a variety of ready-made sample design templates or layouts that speeds up the process of creating/editing and eventual publishing of a web page.

Response to Arguments
The Examiner notes that he and Applicant had a series of discussions regarding amendments to make the current claims allowable. However, after further review, it was determined that the proposed amendments were insufficient to grant an allowance at this time.
Specifically, the Examiner had requested Applicant to (1) provide further clarification to the term “characteristic” as in “first/second characteristics” to which it was suggested incorporating dependent claim 24 into claim 21, and (2) provide further clarification to the term “dynamic configuration” as in “first/second configuration”.

[0078] In one embodiment, the interaction processing module 214 also displays a cell configuration indicator. The cell configuration indicator indicates whether the cells adjacent to the insertion point have a special arrangement that changes based on the display characteristics of the client device 120. For example, cells may constitute a column in a portrait orientation, but may constitute a row in landscape orientation. FIG. 4C illustrates an example of a visual element being moved, with an insertion point 411 and a cell configuration indicator 420 displayed, in accordance with one embodiment. The cells 364B, 368B, 370B are displayed as a column in portrait orientation, but are displayed as a row in landscape orientation (FIG. 3E). Accordingly, it is advantageous for a user to be aware that moving content within or into this column may cause it to be displayed as part of a row in a different display orientation. In one embodiment, there are two insertion points for the visual element image 405 above cell 364B. One insertion point 411, displayed in FIG. 4C, is within the cell configuration indicator 420. If the visual element is placed at insertion point 411, the cell corresponding to the visual element will be part of the row in landscape orientation. A second insertion point, not displayed in FIG. 4C, is outside of the cell configuration indicator 420. If the visual element is placed at the second insertion point, the cell corresponding to the visual element will not be part of the row in landscape orientation, and will instead be located above the row. In one embodiment, when the visual element image 405 is moved across the border of the cell configuration indicator 420 (e.g., from insertion point 411 within the cell configuration indicator to the second insertion point outside the cell configuration indicator), the cell configuration indicator is no longer displayed. This makes the user aware that the first insertion point will add the visual element to the special arrangement, while the second insertion point will not. 

The Examiner also referred Applicant to the parent application (14/878,878 US Patent No. 10,139,998 (see underlined limitation from independent claim 1 below):

1.	A non-transitory computer-readable storage medium comprising instructions for providing a user interface for creating and editing a web page on a mobile client device having a processor, the instructions when executed causing the processor to:
receive a request to create a web page from a user of the mobile client device;
provide, for viewing on a display of the mobile client device, a user interface for selecting a web page template, the user interface comprising a plurality of web page templates for selection by the user; receive a user selection of one of the plurality of web page templates;
detect an orientation of the mobile client device; provide a user interface for editing the web page according to the selected web page template and the detected orientation, the user interface including a preview of the web page, wherein the web page comprises:
two cells, the two cells displayed as a column when the display is in a portrait mode and a first row when the display is in a landscape mode, and a third cell, the third cell displayed below the two cells as part of the column when the display is in the portrait mode and as part of a second row below the first row when the display is in the landscape mode;

receive a first touch gesture on a touchscreen of the mobile client device to move the third cell to a first new position on the web page, the first new position being adjacent to the two cells, the touchscreen including the display and a touch-sensitive surface; and
display a cell configuration indicator indicating that the two cells adjacent to the first new position have a special arrangement that is displayed as the column when the display is in the portrait mode and is displayed as the first row when the display is in the landscape mode, the cell configuration indicator further indicating that moving the third cell to the first new position will add the third cell to the special arrangement.

Regarding the previous rejection of independent claim 21, Applicant has amended claim 21 as indicated below:

21.	A device comprising:
one or more processors;
one or more computer-readable media that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
rendering a web page comprising visual elements, the web page, when rendered, comprising a rendered web page;
generating cells that are interactable, wherein an individual cell of the cells corresponds to an individual visual element of the visual elements;
receiving an indication of a user gesture indicating movement of a visual element of the visual elements to a new location with respect to the cells;
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration wherein, (i) when the device is associated with a first characteristic when the web page is presented. the subset of the visual elements is presented in a first configuration and (ii) when the device is associated with a second characteristic when the web page is presented, the subset of the visual elements is presented in a second configuration that is different than the first configuration; and
presenting an indicator to indicate that, if at least one of (a) a current location of the visual element or (b) the new location of the visual element is proximate to the subset of the visual elements, the visual element will be presented based at least in part on the first configuration or the second configuration, depending on whether the device is associated with the first characteristic or the second characteristic when the web page is presented.
Applicant argues that: The combination of Antipa, Perantatos, and Gouesbet (specifically Gouesbet) does not teach or suggest,

determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration wherein, (i) when the device is associated with a first characteristic when the web page is presented, the subset of the visual elements is presented in a first configuration and (ii) when the device is associated with a second characteristic when the web page is presented, the subset of the visual elements is presented in a second configuration that is different than the first configuration;

and

presenting an indicator to indicate that, if at least one of (a) a current location of the visual element or (b) the new location of the visual element is proximate to the subset of the visual elements, the visual element will be presented based at least in part on the first configuration or the second configuration, depending on whether the device is associated with the first characteristic or the second characteristic when the web page is presented,

as amended claim 21 recites.

Applicant states that: While Gouesbet describes determining an orientation of a display and arranging objects in a multimedia scene based on the orientation (see Gouesbet, Abstract, and [0088]-[0095]), Gouesbet does not teach or suggest

communicating information associated with an arrangement of objects prior to determining an orientation of a display such to provide an indicator

as recited in claim 21.

Gouesbet, an arrangement of objects is modified upon detection of an orientation of a display (e.g., when such a multimedia scene associated with the objects is rendered for viewing).

Claim 21, however, recites features directed to

communicating information to a user (i.e., an indicator) regarding an effect of a later-detected orientation of a display, or other characteristic associated with a client device, on a subset of objects presented via a web page during web page presentation.

	It is unclear to the Examiner where in claim 21 is/are the limitation(s) that express the notion of

communicating information associated with an arrangement of objects prior to determining an orientation of a display such to provide an indicator

As discussed during the interview, the indicator recited in claim 21 indicates that a subset of visual elements may be configured differently based on device characteristic(s) present when the web page with which the subset of visual elements are associated is presented.

	Again, it is unclear to the Examiner where in claim 21 is/are the limitation(s) that expresses this notion.
	The Examiner believes that Applicant is reading too much into the claim with regard to what the indicator implies.

Gouesbet does not teach or suggest using display orientation for such purposes.
Gouesbet describes rearranging objects based on display orientation, Gouesbet does not describe communicating information about different arrangements (effected by device orientation) prior to determining orientation of a display.

Again, the Examiner does not see where in the claim language, as amended, this concept is expressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
01/28/2021	

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177